Citation Nr: 0406843	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from October 25, 1941 to November 28, 1942, and from 
November 29, 1944 to April 9, 1945.  He served in the 
Recognized Guerillas and Regular Philippine Army from April 
10, 1945 to February 7, 1946.  

The veteran died on September [redacted], 1988.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  


FINDINGS OF FACT

1.  In an unappealed decision of November 1990, the RO denied 
the claim of service connection for the cause of the 
veteran's death. 

2.  The evidence reviewed and submitted since the RO denied 
the claim of service connection for the cause of the 
veteran's death in November 1990 is cumulative and redundant, 
and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

The RO's denial of entitlement to service connection for the 
cause of the veteran's death is final; evidence submitted 
since that denial is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The decision of the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
furnished the appellant with the notice in August 2001, after 
she filed an application to reopen the claim and prior to the 
denial of June 2002.  Therefore, the appellant was provided 
the notice at a time prescribed by law.  

In the Pelegrini decision, the Court held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  A review of the August 2001 letter 
shows that it contains all four elements.

In the August 2001 letter, the RO advised the appellant of 
the VCAA and what the responsibilities of the VA and the 
claimant are in developing the record.  Specifically, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records from the veteran's private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  The appellant was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
her claim so that VA could help by getting that evidence.  
Furthermore, by way of the June 2002 rating decision and the 
March 2003 Statement of the Case, the RO provided the 
appellant with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
her claim.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of her claim on a certain date, approximately one 
year from the date of the letter.  The RO further advised the 
appellant that if no information and evidence had been 
received within that time, her claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service and post-service 
medical records were submitted.  The appellant has not 
indicated that there was any outstanding evidence not already 
of record.  Therefore, the Board concludes that no further 
assistance to the appellant regarding development of evidence 
is required, and would be otherwise unproductive.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The service entrance and discharge examinations were negative 
for findings of diabetes and renal disease.  A medical 
certificate, dated in May 1987, shows that the veteran was 
diagnosed with diabetes mellitus, chronic urinary tract 
infection and rheumatoid arthritis.  

The veteran died on September [redacted], 1988.  The death 
certificate indicates that the immediate cause of death was 
renal failure, the antecedent cause of death was diabetes and 
the underlying cause was old age.  There are no indications 
that an autopsy was performed, and the physician did not 
provide additional information concerning the interval 
between the onset of death and each condition listed.  

In 1990, the appellant initiated a claim alleging entitlement 
to service connection for the cause of the veteran's death.  
In November 1990, the RO denied the appellant's claim on the 
basis that the service medical records did not show any 
disability that might have caused or contributed to the 
veteran's death and that diabetes mellitus was not shown 
during service nor during the presumptive period.  
Notification of the decision, including information 
concerning the appellant's appellate rights, was issued in 
November 1990.  In the absence of appellate action, the 
decision became final.  In April 2001, the appellant filed an 
application to reopen her claim.  

Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
2002); however, the VA must reopen the claim and review the 
former disposition of the case where new and material 
evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 2002).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  With respect 
to reopening, the amendments at 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii) redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims but were made effective as of the date 
of publication (August 29, 2001) and apply only to 
applications to reopen a previously denied claim filed on or 
after August 29, 2001.  In this matter, the new regulations 
do not apply since the veteran's application to reopen was 
filed in April 2001.  Therefore, the Board will apply the old 
version of the regulation.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence after the duty 
to assist has been fulfilled.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the November 1990 denial of her claim.  

Records dated in 1978, show that the veteran was diagnosed 
with and treated for prostatic enlargement with secondary 
cystitis.  The physician noted a medical history that 
included hospitalization and treatment for a urinary tract 
infection in 1972.  A history of malaria and cholera in 1944 
was noted when the veteran was treated for dysuria in 1978.  

In August 1988, the veteran was treated for epididyorchitis 
and the examiner noted diabetes mellitus and azotemia as 
complications.  Records also show that the veteran was 
diagnosed with nephrolithiasis.  

In January 2003, VA received a certificate of confinement 
from a private physician stating that the veteran was 
confined at a hospital from June 1977 to March 1978, and for 
a period from June 1982 to July 1982.  

The Board finds that the evidence is new since it does show 
that the veteran had been diagnosed and treated for diabetes 
and kidney problems prior to his death.  However, the 
evidence is not material since it is devoid of any medical 
opinions relating the post-service findings to any aspect of 
the veteran's service.  Further, the reported history 
contained in the 1978 and 1988 records do not indicate that 
the veteran's problems with any of the listed causes of death 
became manifest during service or within one year thereafter.  
Therefore, the evidence is not new and material.  Thus, the 
claim is not reopened.  




ORDER

The appeal is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



